Citation Nr: 1606190	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO. 12-02 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin 

THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to service connection for a psychiatric disorder, to include as secondary to various service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Robin M. Webb, Esq. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1953 to May 1955. He died in 2010. The Appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeals from a July 2010 rating decision from the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin. 

In February 2012, the Appellant requested a hearing before a Veterans Law Judge (VLJ) in Washington, DC. In February 2013, she withdrew her request and did not indicate any desire to reschedule. The request is withdrawn. 38 C.F.R. § 20.74(d) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in 2010. The death certificate list the immediate cause of death as "failure to thrive" due to or as a consequence of atrial fibrillation. 

2. Service connection was in effect for hearing loss and tinnitus the time of the Veteran's death. 

3. The evidence is in equipoise as to whether the Veteran's death is related to an event or incident in active service. 

4. In May 2015, prior to the promulgation of a decision in the appeal, the Appellant, through her representative, indicated that she wished to withdraw her appeal with regard to the claim for service connection for a psychiatric disorder. 


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death have been approximated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015). 

2. The criteria for withdrawal of an appeal by the Appellant as to the claim for a psychiatric disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran died in 2010 from "failure to thrive" due to or as a consequence of atrial fibrillation. Specifically, the Appellant has asserted that the Veteran had hypertension in service that lead to his heart disability. The Board finds that service connection for the cause of the Veteran's death due to hypertension which led to his heart disability is warranted, based on the benefit of the doubt doctrine. 

The law provides that service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112. A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

The Veteran's service-connected hearing loss and tinnitus disabilities did not cause his death nor were these disabilities a contributing factor. Nevertheless, the Appellant may establish service connection for the cause of the Veteran's death, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) (both discussing the factors of service connection).

With the exception of a single-page, pre-separation military physical examination report, the Veteran's military service treatment records are presumed destroyed and are unavailable for review. While no presumption arises from the loss of military records while in the Government's possession, the law provides that VA not only has a heightened obligation to explain its findings and conclusions, but that it also has a heightened duty to consider the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

The pre-separation report noted shows that the Veteran's blood pressure at the time was 130/80. The Appellant reports that the Veteran had "trouble" with his blood pressure since his discharge from active duty service. The Appellant as a lay person is qualified and competent to report such otherwise unspecified symptoms and observations, even without any medical training. As such, her lay testimony is probative to the issue of service connection. 

The Appellant submitted an article to support her claim stating that hypertension is a causative agent of atrial fibrillation. See http://www.ncbi.nlm.gov/pubmed/12781903. The Veteran also submitted an opinion from Dr. G.K. opining that the Veteran's pre-separation blood pressure reading of 130/80 was above normal and thus indicative of "continuum hypertension," and was "associated with progression to hypertension, atrial fibrillation and elevated risk of cardiac death." Dr. G.K. opines that it is more likely than not that the Veteran's continuum hypertension directly caused his atrial fibrillation. He further opined that even though the Veteran did not have atrial fibrillation during his military service, he did have continuum hypertension that is a recognized cause of atrial fibrillation. He supported his opinion by stating that continuum hypertension does not cause atrial fibrillation immediately, rather the atrial fibrillation develops only after the hear has been exposed to elevated blood pressures for a number of years. No other cause of the Veteran's atrial fibrillation has been identified. Therefore, it is more likely than not that the Veteran's atrial fibrillation was caused by the elevated blood pressure, continuum hypertension that he developed during his active military service. 

The Veteran underwent a VA examination in December 2014 to determine if service connection was warranted for the cause of the Veteran's death. The VA examiner stated that it was less likely than not that the Veteran had hypertension that was incurred during service or within one year after separation from service because there are no blood pressure readings of record that meet the criteria for hypertension. However, the examiner's opinion is not as probative as the one from Dr. G.K. because the Appellant is not arguing that he had hypertension in service, but instead she is contending that during service the Veteran had elevated or above normal hypertension that continued post service and proceeded to turn into hypertension that caused his atrial fibrillation. 

In June 2015, the Board requested an independent medical opinion to determine whether the Veteran's blood pressure reading of 130/80, in service, indicative of the onset of hypertension and was hypertension the principal or contributory cause of the Veteran' s cause of death. 

The independent medical opinion stated that one single blood pressure reading of 130/80 does not make a diagnosis or prehypertension and there is no additional evidence of record that states blood pressure readings in service or within one year after service. The examiner also noted that the Veteran had an echocardiogram in 2006 which revealed no evidence of hypertensive heart disease or any adverse effect of hypertension on the heart. The examiner opined that pre-separation elevated blood pressure reading of 130/80 was not a contributory cause of the Veteran's death. 

However, the examiner's report is not dispositive because the absence of the Veteran's service treatment records cannot be a bar to service connection, especially since the Appellant has provided competent lay testimony that the Veteran continued to have "trouble" with his blood pressure ever since service. Further, the examiner does not discuss Dr. G.K.'s theory that the elevated blood pressure was continuum hypertension that developed into hypertension and caused his atrial fibrillation. 

The Board has determined that the evidence of record is in equipoise and consequently the benefit of the doubt rule applies. Resolving reasonable doubt in favor of the Appellant, service connection for the cause of the Veteran's death as due to hypertension that caused his atrial fibrillation has been granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The present decision is based on the record in this appeal as viewed by the undersigned, and carries no precedential weight as to any other pending or future cases. 38 C.F.R. § 20.1303.


ORDER

Service connection for the cause of the Veteran's death is granted. 

The claim of service connection for a psychiatric disorder, to include as secondary to various service-connected disabilities is dismissed. 


____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


